Case 1:18-cv-00101-JJM-LDA Document 21-4 Filed 02/27/20 Page 1 of 2 PageID #: 194




                      EXHIBIT A-2
Case 1:18-cv-00101-JJM-LDA Document 21-4 Filed 02/27/20 Page 2 of 2 PageID #: 195




                                     rssrc*'nNIäFF?¡tr tw rffi,!g$:                                 I    log     Fs    :        Lel-
                            KNOWALL MEN BYTHESEPRESEI.ITS, tbú Mort¡rgc                            Eccttric
           Rr¡ltrrdoa     $rbul hc, of p.O. Bo¡r 2026 niil, Mír.hi¡n (thc ¡Assigmd),                     thc   pr*nt
           holdct ofthæ ccr¡in ¡otc    üd Dúglgp gir,ñ         þ CtÉtoph.r B. Po¡cf¡l              o Mortgrgc
           Elocoooic ncgi¡trton      Syl6¡,    lnc., rr   roni¡æ frr ClroaPoiut Morrgrç Folding lnq, dabd
           sgonbcr torzÞ{          mdrccor¡dcd*ithtbê LEd EvidcoocRcco¡¡bof thcTovnofBani¡gþq

           RbodÊ    tslud ir Book t69, Pqr 2f2,         for nhnbtc con¡idcmim to it pÉi( docs withor¡t recorr¡c

           hcrcþ rsslga     bra*r,   comæry   Ed &liv.r dl     of ilr righÊ, titL a¡d ir¡r¡rcsts   i¡ ¡d    to tb¡t oãÞitr

           roæ rad nor$rgê       b GrËPoht Mortg4c F¡¡dh¡ Inc,                 2300 Bmokrooo         Catr      Parlwuy,

           Coluobur, Gcorgl4 its rnc¡sør od aad¡Fs.

                            IN f4TNESg WHEREOP, Arrigmr              br   c*ærncd   ùir   assignncar on        ni"   0L{
           day of      NI             .200E.

                                                                     Mof, rìo^cs   h.lcrroNc       ItEotsrRATToN
                                                                     SY$?rrs,Nc




           Strr¡or
           Courrvor
                            I¡   l4rlÇe¡aøt         inddCornçon ü.                        of
           Z)08. bcforu ncpcnæally cpflerrca ûô                                                                            to
           oo kmr*aend tnownbync tobodadlbo                                                                 Molgagc
           Elccnonic Rcgirü¡tion Syrtanr, loc,, tbe perty cxccudûg thÊ forcSoirg          and hc/shc
           ætnowlodgod dd insùudc|tl by hiD/hôl Èo øxocutod to b¡ hl¡/bcr &oc ¡ot ¡ad dced ¡nd thc freË
           d ud docdof re¡d MorîgtSoElccûoo¡c                   $y*ona lac.

                                                              Nmc:                                         ,Not¡¡y h¡blic
                                                                CouúrdouBtpins:
                                               t¡ñla¡
                                          r¡r[ tt, flll
           Rorpcrty Addrccs:
                                                                                                        R€CIIVÉD ËOR FTÎüRD
           193 Sorv¡ns Ro¡d                                                                             Nov 26¡ ?0t18 1 I : 3ó: r{A
           Brningtoa Rhods Isl¡¡d                                                                       Sc¡r ¡ ngt ùn. Ê
                                                                                                        r0ÂñA¡ut     å.    lEt¿tJls
           l0l6fß_U                                                                                     TftUN CLEÑI(
